DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This communication is responsive to the RCE (Request for Continued Examination) and amendment filed 8/4/22 (Original application filed December 27, 2019).  Claims 1-4, 6-14, 16-20 are pending of which claims 1 and 11 are in independent form and are hereby amended.  


3.	The amendment filed 8/4/22 overcomes the 112 rejection.

Examiner's Note: Examiner has cited particular paragraphs and/or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher ET (“Fletcher”, US 2014/0320502 A1) and Rubinstein et al (“Rubinstein”, US 2020/0371663 A1) and Park et al (“Park”, US 2020/0218482 A1) and Betge-Brezetz et al (Betge-Brezetz”, US 2003/0221005 A1).

Claim 1: Fletcher teach, a system comprising:
a user interface; and a tracker engine executable on at least one processor (Figure 1 - This system includes a performance-monitoring tool 108 comprising a software application that enables a user to monitor and analyze a set of performance data 110, para 034), the tracker engine configured to:
receive an identification to display a first entity in a networked environment (When the user selects (e.g., uses a mouse to click on) Figure 2 node 216, para 47); 
display, in the user interface responsive to receiving a selection indicating a request to display the entities identified with the first type, (i) a representation of the first entity, and (ii) representations of a plurality of entities associated with the first entity in the networked environment, the plurality of entities associated with the first entity including at least one of: a network connection, a file, a process, a user or a computing device (On the left-hand side of FIG. 2B, the proactive monitoring tree is initially displayed with three nodes 214-216, P47 and Fig. 2B);
receive, via the user interface, a selection of a second entity from the plurality of entities associated with the first entity (When the user selects node 217, para 47); 
and update, responsive to receiving the selection of the second entity, the user interface to display (a) a representation of the second entity graphically linked to the representation of the first entity, and (b) representations of a plurality of entities associated with the second entity in the networked environment (node 217 expands to reveal underlying child nodes 222-225, para 47).
Each of the entities has a corresponding type (note that this is implicit in that the entity may be a file, computing device etc. as shown above in Figure 2B).  Each of the entities may have a corresponding bidirectional or unidirectional relationship with the first entity in the networked environment (note the alternative recitation and see para 34, 47, Figure 2B - since they are connected in a network, they will have at least a one direction or both direction relationship).  It is noted that this feature is recited broadly.  The tracker engine is further configured to: receive a selection of a first entity type of the entity types (the system receives a number of selections from a user, including: an entity type, para 57); and display, responsive to the selection of the first entity type, information about only those representations of one or more entities from the plurality of entities associated with the first entity that is of the first entity type (the system displays the proactive monitoring tree to the user and allows the user to navigate the proactive monitoring tree to analyze performance problems (step 420), para 61 and Fig. 4B).
Fletcher does not go into the explicit details of identifying the first entity as an anchor entity per se pinned to a point on the user interface, such that selecting a second entity changes the anchor entity to the second entity so that it is now pinned to the point on the user interface and the first entity is removed.  Rubinstein however does identify a first entity as an anchor pinned to a point on the user interface (Figures 2, 5A-B, 6A-B, para 87-92 – see the first content pinned with the sticky note for example as well as the ability to set the anchor).  Different entities can be set to the anchor which thus changes the anchor and the first entity would be removed (again Figures 2, 5A-B, 6A-B, para 87-92, 145, 158 – note that other/second content can be pinned and the first content is no longer present) .  It would have been obvious to a person with ordinary skill in the art to have this in Fletcher, because it would help monitor and update associated data and content efficiently.  
Rubinstein (and Fletcher) do not go into the specific details that the point at which the representation of the entity is pinned is a fixed position on the interface per se such that a representation of the second entity is displayed pinned to a position at the fixed position of the representation of the first entity prior to the selection of the second entity.  Park however shows (representations of) an entity pinned to a fixed position on an interface (Figure 5, para 109, 113, 116-117 – note that there are specific fixed positions to which entities may be pinned.  Such a position may be locked for that particular entity being pinned) and a representation of the second entity is displayed pinned to a position at the fixed position of the representation of the first entity prior to the selection of the second entity (again Figure 5, para 113, 116-117 – the representation of a second entity such as the photo is pinned to a position at the fixed position of the representation of the first entity such as the tack [element 40] prior to a selection of the second entity).  It would have been obvious to a person with ordinary skill in the art to have this in Fletcher, especially as modified by Rubinstein, because it would help to graphically link the entities accordingly. Given the combination, note that removing the representation of the first entity from the point thus removes it from the fixed position.  Fletcher, Rubinstein, and Park do not go into the details that the first type directly selecting to display alarms in the network per se, corresponding to entities that violated a security policy of the network, the description of the violation being displayed, but Fletcher does show a user interface for monitoring a network in Figures 1, 2A, 4A, 6A-B.  Furthermore Betge-Brezetz shows a user interface monitoring a network in which an alarm type is selected to be displayed (para 10, 17, 40, 70-71 show selecting criteria to display the alarm type messages, and as such only the representations of the entities corresponding to the alarms are displayed in this mode), and that the alarm corresponds to an entity that violated a security policy of the network, the description of the violation being displayed (note again para 10, 17, 40, 70-71 show the alarms corresponding to entities violating some security policy of the service along the network.  Note also that the alarm message provides some description of the violation as shown in para 19, 34 for example).  It would have been obvious to a person with ordinary skill in the art to have this in Fletcher, especially as modified by Rubinstein and Park, because it would help to monitor the network efficiently.  Given the combination then, displaying the selection identifying the first type would then mean displaying the one or more alarms in the networked environment, and that the only the representations of entities that correspond to the alarm and a description of the security policy violated by each entity that corresponds to the alarm, would be displayed.  

Claim 2: Fletcher teaches, wherein the tracker engine is further configured to receive user input via the user interface to pin at least one of the representation of the first entity or the representation of the second entity, within a display portion of the user interface (FIG. 8A illustrates how a performance state of a node in the tree can be "pinned" onto a pin board to facilitate comparisons with the states of other nodes in the tree in accordance with the disclosed embodiments, P76).

Claim 3: Fletcher teaches, wherein the tracker engine is further configured to tag the at least one of the representation of the first entity or the representation of the second entity that is pinned, with a description (In some implementations, a given tag or alias may be assigned to a set of two or more fields to identify multiple fields that correspond to equivalent pieces of information, P98).

Claim 4: Fletcher teaches, wherein the plurality of entities associated with the first entity are grouped by entity types (The proactive monitoring tree enables a user to easily navigate the hierarchy by selectively expanding nodes representing sets of entities (e.g., computing clusters), P33), and the representations of the plurality of entities associated with the first entity include a representation of each of the entity types (to view performance information for lower-level nodes associated with lower-level entities (e.g., virtual machines or host systems.), P33).


Claim 6: Fletcher teaches, wherein the tracker engine is further configured to display information about the plurality of entities associated with the first entity in a display portion of the user interface, when displaying the representations of the plurality of entities associated with the first entity (The highest-level node in the tree illustrated in FIG. 9B is a cluster node 901, which is colored red to indicate that the ultimate children (leaf nodes) of cluster node 901 contain at least one node in the critical state.  Cluster node 901 has a number of child nodes representing physical host systems, P81).

Claim 7: Fletcher teaches, wherein the tracker engine is further configured to update the display portion to display information about the plurality of entities associated with the second entity, when displaying the representations of the plurality of entities associated with the second entity (The summarization engine determines automatically from the query whether generation of updated reports can be accelerated by creating intermediate summaries for past time periods, P117).

Claim 8: Fletcher teaches, wherein the tracker engine is further configured to: receive, via the user interface, an instruction to pivot from the second entity to a third entity from the plurality of entities associated with the second entity (Note that if an expanded tree does not completely fit on the screen, the user can grab and move the tree to change which portion of the expanded tree is displayed on the screen.  These navigational operations enable a user to quickly "drill down" into a branch of interest, P47); and update, responsive to receiving the instruction, the user interface to display a representation of the third entity, and representations of a plurality of entities associated with the third entity in the networked environment (See selection of nodes 214, 216, 217, P40 and Fig. 2A).

Claim 9: Fletcher teaches, wherein the tracker engine is further configured to identify the plurality of entities associated with the first entity, and the plurality of entities associated with the second entity, for a defined window of time (Performance data 110 can also be collected using time windows that vary in size.  For example, the data sources 112 can provide data values collected over time windows that range in size from microseconds, to seconds, to years, P36)..

Claim 10: Fletcher teaches, wherein the tracker engine is further configured to display, in a graph or tree format, the representation of the second entity graphically linked to the representation of the first entity (See Fig. 2B and Fig. 5A).

Claim 11 is similar in scope to claim 1, and therefore rejected under similar rationale. Furthermore, Fletcher teaches a system (FIG. 3 illustrates a system that facilitates executing virtual machines in accordance with the disclosed embodiments, P11).

Claim 12 is similar in scope to claim 2, and therefore rejected under similar rationale.

Claim 13 is similar in scope to claim 3, and therefore rejected under similar rationale.

Claim 14 is similar in scope to claim 4, and therefore rejected under similar rationale.

Claim 16 is similar in scope to claim 6, and therefore rejected under similar rationale.

Claim 17 is similar in scope to claim 7, and therefore rejected under similar rationale.

Claim 18 is similar in scope to claim 8, and therefore rejected under similar rationale

Claim 19 is similar in scope to claim 9, and therefore rejected under similar rationale

Claim 20 is similar in scope to claim 10, and therefore rejected under similar rationale.

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a) Grams (US 8,793,572) shows anchor entities assigned for a changed layout.
b) Zambetti (US 2016/0170624) shows changed sets of anchor points.
c) Wright (US 2010/0185984) shows pinning an annotation to a fixed position in an interface.
d) Ghai et al (US 9,111,088) show monitoring a network with alarm type entities and which displays when a security policy is violated.
e) Coobay et al (CN 102299909) show selecting an alarm configuration for a network.

6.	Applicant's arguments filed have been fully considered but they are not persuasive in view of the current rejection.  Applicant argues that Fletcher, Rubinstein, Park, and Law do not show the newly amended features to claims 1 and 11 regarding a selection indicating a request to display one or more alarms in the networked environment that violate the security policy, and that upon receiving the selection to display the alarms, only the representations of the entities corresponding to the alarms are displayed.  However, Betge-Brezetz is brought in to show these amended features.







7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN PAUL SAX whose telephone number is (571)272-4072.  The examiner can normally be reached on Monday - Friday, 9:30 - 6:00 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN P SAX/Primary Examiner, Art Unit 2174